IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

TED K. BROWN,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-2048

VALERIE BROWN,

      Respondent.

___________________________/

Opinion filed July 11, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Ted K. Brown, pro se, Petitioner.

Robin E. Lanigan, Jacksonville, and Jeanine B. Sasser, Jacksonville, for
Respondent (no appearances).




PER CURIAM.

      DENIED.

B.L. THOMAS, OSTERHAUS, and KELSEY, JJ., CONCUR.